Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 1 of 7 PageID #: 98



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
PRANDA JEWELRY PUBLIC         )
COMPANY LIMITED,              )
                              )
                              )
          Plaintiff,          )
                              )
     v.                       )                C.A. No. 20-025 WES
                              )
POSHMARK, INC. and            )
TANYA COST,                   )
                              )
          Defendants.         )
______________________________)

                           MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

      Before the Court are Defendant Tanya Cost’s Motion to Dismiss,

ECF No. 7, and Motion for a More Definite Statement, ECF No. 8.

For the reasons set forth below, the Motion to Dismiss is DENIED,

and the Motion for a More Definite Statement is GRANTED.

I.    Background

      Plaintiff Pranda Jewelry Public Company Limited (“Pranda”) is

a Thailand-based jewelry manufacturer.         Complaint (“Compl.”) ¶¶ 1,

7-9, ECF No. 1.       Defendant Tanya Cost (“Cost”), a Rhode Island

resident, was formerly employed by Pranda North America, which

imports and sells jewelry made by Pranda.         Id. ¶¶ 2, 7.    According

to the Complaint, during her employment at Pranda North America,

Cost allegedly “stole more than $100,000 worth of items that were
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 2 of 7 PageID #: 99



manufactured     under      contract    by   Pranda     for    numerous      jewelry

companies that sell jewelry in the United States.”                Id. ¶ 8.      Cost

sold these items through a website belonging to PoshMark, Inc.

(“PoshMark”), and shipped them to purchasers by mail.                  Id. ¶¶ 10,

17.   As of January 14, 2020, Cost had made more than $68,000.00 in

sales and had more than $32,000.00 worth of goods listed on

PoshMark.    Id. ¶ 11.

      On   January    16,    2020,     Pranda   filed   suit    in    this    Court,

asserting claims of conversion (Count I) and tortious interference

with contract (Count II) against Cost and a violation of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. § 1961, against both Cost and PoshMark.1               On April 29, 2020,

Cost moved to dismiss all counts for failure to state a claim.

Def.’s Mot. to Dismiss Pl.’s Compl., ECF No. 7.                  Cost also moved

for a more definite statement as to Count III.                 Def.’s Mot. for a

More Definite Statement, ECF No. 8.

II.   Standard of Review

      When considering a motion to dismiss for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), the Court

takes as true well-pleaded allegations and draws all reasonable

inferences     to    the    plaintiff’s      advantage,       Kader   v.     Sarepta



      1
       The action, as it applies to Defendant PoshMark, Inc., has
been dismissed with prejudice.      See Partial Stipulation of
Dismissal with Prejudice, ECF No. 23.


                                         2
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 3 of 7 PageID #: 100



 Therapeutics, Inc., 887 F.3d 48, 56 (1st Cir. 2018), while setting

 aside conclusory statements and mere recitals of elements, Ocasio-

 Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).              To

 avoid dismissal, “a complaint must contain sufficient factual

 matter . . . to ‘state a claim to relief that is plausible on its

 face.’”    Newton Covenant Church v. Great Am. Ins. Co., 956 F.3d

 32, 35 (1st Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009)).

       A motion for a more definite statement should be granted where

 “a pleading to which a responsive pleading is allowed . . . is so

 vague or ambiguous that the party cannot reasonably prepare a

 response.”    Fed. R. Civ. P. 12(e).

 III. Discussion

       A.   Count I: Conversion

       “To maintain an action for conversion, a plaintiff must

 establish that it was in possession of the [item], or entitled to

 possession of the [item], at the time of conversion” and that the

 defendant interfered with the plaintiff’s right to possession by

 taking the item “without consent and exercising dominion over it

 inconsistent     with    the    plaintiff’s     right    to   possession.”

 Narragansett Elec. Co. v. Carbone, 898 A.2d 87, 97 (R.I. 2006)

 (internal brackets and citation omitted).

       Cost argues that this claim should be dismissed because Pranda

 offers nothing but bare assertions bereft of detail.           Def.’s Mem.


                                      3
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 4 of 7 PageID #: 101



 in Supp. of Mot. to Dismiss (“Mot. to Dismiss”) 3-4, ECF No. 7-1.

 But to survive a 12(b)(6) motion, “a high degree of factual

 specificity is not required.” Grajales v. Puerto Rico Ports Auth.,

 682 F.3d 40, 47 (1st Cir. 2012).                Pranda alleges that, during

 Cost’s      employment   at   Pranda    North    America,   Cost   stole   some

 $100,000.00 worth of items which Pranda was meant to control, and

 that she subsequently sold more than 100 of these items on the

 PoshMark website, for a total of more than $68,000.00.              Compl. ¶¶

 7-11.       Given the liberal standard of review, these details are

 sufficient to state a plausible claim for relief.

        B.    Count II: Tortious Interference with Contract

        A claim for tortious interference with contract requires the

 plaintiff to show that: (1) a contract exists; (2) the defendant

 knew     about   the     contract;     (3)   the   defendant   intentionally

 interfered with the contract; and (4) damages resulted from the

 interference.      See Coccoli v. Town of Scituate Town Council, 184

 A.3d 1113, 1120 (R.I. 2018).As with the conversion claim, Cost

 argues that Pranda gives little more than a recitation of elements.

 Mot. to Dismiss 5-6.          However, Pranda specifically alleges the

 existence of manufacturing contracts with “major jewelry companies

 in the United States,” which contracts require Pranda to “maintain

 control” of the goods, so that they can be exclusively brought to

 market by the aforementioned jewelry companies.             Compl. ¶¶ 9, 29.

 Pranda also alleges that Cost was aware of these contracts and


                                         4
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 5 of 7 PageID #: 102



 their requirements due to the circumstances of her employment at

 Pranda North America.       Id. ¶ 9, 29; see Ira Green, Inc. v. Military

 Sales & Serv. Co., No. CA 10-207-M, 2012 WL 2178984, at *1 (D.R.I.

 June 13, 2012) (quoting DiBiasio v. Brown & Sharp Mfg. Co., 525

 A.2d 489, 493 (R.I. 1987) (finding that “[k]knowledge of facts

 that   would    lead   a   reasonable   person   to   believe   that   such   a

 contractual relationship exists may be sufficient” to establish

 second      prong).    Pranda’s    allegations    satisfy   the    first   two

 elements.

        Finally, the Complaint meets the third prong – intentionality

 – insofar as its allegations, taken together and read in a common

 sense manner, indicate that Cost removed items from Pranda’s

 possession despite knowledge that doing so would “retard[], make[]

 more difficult, . . .             prevent[] performance, . . . make[]

 performance less valuable,” or otherwise significantly disrupt

 Pranda’s contractual relations.             New England Multi-Unit Hous.

 Laundry Ass’n v. Rhode Island Hous. & Mortg. Fin. Corp., 893 F.

 Supp. 1180, 1192 (D.R.I. 1995); see Compl. ¶¶ 8-9, 29-30.                  Cost

 raises no issue concerning the fourth prong.            Accordingly, Pranda

 states a plausible claim for relief.

        C.    Count III: RICO Violation

        Cost asks the Court either to dismiss the RICO claim or to

 direct Pranda to provide a more definite statement pursuant to

 Federal Rule of Civil Procedure 12(e).           Mot. to Dismiss   6-7; Mem.


                                         5
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 6 of 7 PageID #: 103



 in Supp. of Def.’s Mot. for a More Definite Statement 2-3, ECF No.

 8-1.       The latter is more appropriate at this juncture.

        A motion for a more definite statement “must point out the

 defects complained of and the details desired.”           Fed. R. Civ. P.

 12(e).       Such a motion is appropriate where the pleading fails to

 “give[] notice of the claim or claims asserted therein.”           Wheelock

 v. Rhode Island, No. CA 06-366 S, 2006 WL 3391507, at *1 (D.R.I.

 Nov. 22, 2006).       Here, Pranda twice identifies 18 U.S.C. § 1341,

 which prohibits mail fraud, as the predicate for its RICO claim.2

 See Compl. ¶¶ 33-34.         However, Pranda attributes language to

 Section 1341 that is not there.      See Compl. ¶ 33.     Moreover, Pranda

 frames some of its RICO-related allegations around this language.

 See, e.g., id. ¶ 36.

        Cost reasonably asks that Pranda resolve this ambiguity.

 Consequently, Pranda must clarify the legal basis (or bases) of

 its RICO claim, so that Cost can form a proper response.               Once

 Pranda has done so, the Court may consider whether the claim should

 be dismissed under Rule 12(b)(6), in the event Cost files a renewed

 motion.

 IV.    CONCLUSION


        2A RICO claim requires the plaintiff to show “(1) conduct
 (2) of an enterprise (3) through a pattern (4) of racketeering
 activity.” Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d
 12, 14-15 (1st Cir. 2000). The racketeering activities that serve
 as possible “predicates” for a RICO violation are set forth in 18
 U.S.C. 1961(1). Id.


                                      6
Case 1:20-cv-00025-WES-LDA Document 24 Filed 07/29/20 Page 7 of 7 PageID #: 104



       Based on the foregoing reasons, Defendant Tanya Cost’s Motion

 to Dismiss, ECF No. 7, is DENIED, while her Motion for a More

 Definite Statement, ECF No. 8, is GRANTED.          Plaintiff has thirty

 days to amend its Complaint to clarify Count III.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: July 29, 2020




                                      7
